Citation Nr: 1115704	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1963 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2009 decision, the Board denied service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.  The Veteran then appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court endorsed an August 2010 joint motion for remand, vacated the October 2009 Board decision, and remanded the matter for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic right knee disorder that was caused, or aggravated beyond natural progression, by his service-connected left knee disability.  

The joint motion accepted by the Court determined that a June 2007 VA examination relied on by the Board was inadequate because it failed to provide an adequate rationale for the conclusion that the Veteran's diagnosed right knee disorder was less likely than not secondary to his service-connected left knee disorder and because it did not clearly address whether the Veteran's right knee disorder was aggravated by his service-connected left knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.110(b).  The joint motion indicated that a new medical opinion was necessary to address the issues of secondary service connection and aggravation by a service-connected disability.

Given the concerns noted in the joint motion, the Board will remand the case for another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should schedule the Veteran for appropriate VA medical examination to assess the current nature and etiology of his right knee disorder.  The claims file must be made available to the examiner and the examiner must note in the examination report that the file was reviewed.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to: (1) whether the Veteran's right knee disorder is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused by his service-connected left knee disorder, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability); and (2) whether his right knee disorder is at least as likely as not aggravated by his service-connected left knee disorder, or whether such a relationship is unlikely.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond the natural progression of its disease process, as opposed to a temporary flare-up of symptoms.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to form an opinion without resorting to speculation, the examiner should so state and provide the reasons why an opinion would require speculation.  

2.  Thereafter, the AOJ should readjudicate the claim of service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



